Citation Nr: 1604647	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  00-14 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Dr. E.T.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1962 to February 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 1998 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

Dr. E.T. provided testimony at an October 2014 hearing before the undersigned in Washington, D.C.  A transcript of the hearing is associated with the claims folder.

This case has an extensive procedural history that has been outlined in previous Board decisions and remands.  More recently, in January 2015, the Board denied the benefits on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court), and in a September 2015 Joint Motion for Remand (Joint Motion), the Court vacated the Board's January 2015 decision and remanded the case for compliance with the instructions provided in the Joint Motion.  


FINDING OF FACT

The Veteran has a current diagnosis of PTSD; his claimed stressor involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others due to attack by the enemy, and is consistent with the places, types, and circumstances of his service in Germany; and a VA psychologist confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.

The Veteran contends that his currently diagnosed PTSD is related to his experiences serving near the border of East and West Germany as a radio operator.  He indicated that, during reconnaissance missions, he was required to be in elevated areas to improve reception of the radio signal.  The Veteran stated that he was able to witness people trying to escape East Berlin from his high vantage point and that several individuals were shot while attempting to flee.  He has reported feelings of guilt as to not being able to help such victims.  He also reported that during reconnaissance missions to the border during the Cuban Missile Crisis, he witnessed armed troops, aircraft, and military vehicles from both sides prepare for confrontation, and was told by his superiors that, in the case of an attack, there would be very little time to respond and little chance of survival.  Although he denied engaging in combat during the Cuban Missile Crisis, he asserts that such threat of war was so intense that he felt his own death was imminent.



With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), the Board finds that the evidence is at least in equipoise as to whether there is a diagnosis of PTSD of record in accordance with DSM-V criteria.  Both VA and private physicians have diagnosed the Veteran with PTSD in accordance with the DSM-IV.  The Board notes that the DSM was recently revised and a new version, the DSM-V, was published in May 2013.  Chapter 38 of the Code of Federal Regulations has recently been updated to reflect this change.  Nevertheless, the Board accepts that the Veteran has been assigned a diagnosis of PTSD for the purposes of this claim.  Therefore, whether the diagnosis was under the criteria of the DSM-IV or the DSM-V is unimportant. As such, the presence of a current disability is not at issue in this case. 
 
The second criterion for service connection for PTSD is credible supporting evidence that the claimed in-service stressor occurred.  At the outset, the Board finds that the evidence does not show, nor does the Veteran allege, that he engaged in direct combat with the enemy during active service.  His DD Form 214 lists his military occupational specialty (MOS) as a radio operator, and indicates that he had just over a year-and-a-half of foreign and/or sea service.  He did not receive any awards that indicate that he was directly engaged in combat.  In addition, there is no other indication that the Veteran engaged in combat, nor does he allege direct combat with the enemy.  For this reason, 38 U.S.C.A. § 1154(b), discussed above, is not applicable in this case.

However, the Board finds that the evidence is at least in equipoise as to whether the Veteran's claimed stressor occurred, particularly the stressor involving fear for his life while stationed near the border of East and West Germany.

The primary reason for previous denial of service connection in this case has been the consistency with which the Veteran has alleged that his stressor involved service on or near the Berlin Wall.  Specifically, as noted above, he reported witnessing people trying to escape East Germany when he was serving as a radio operator along the Berlin Wall.  The record provides no indication that the Veteran's duties included any reconnaissance missions or other responsibilities near or on the Berlin Wall.  Instead, the Veteran's service personnel records show he was stationed in Sandhofen, Germany, more than 600 kilometers southwest of Berlin; there is no report of any service in Berlin.

However, in July 2012, the Veteran submitted a Statement in Support of Claim in which he stated, more generally, that he served on the border of East and West Germany, and that, while stationed there during the Cuban Missile Crisis, he observed tanks, infantry, and mortar lined up on both sides of the wall, and was told that if an attack occurred, they would have only seconds to respond and would not likely survive any hostile attack.  

The record does contain evidence that supports the Veteran's more general claimed stressor of having served on the border of East and West Germany.  For instance, the record includes a statement from the Veteran's mother indicating that she was visiting her son in Germany when he was unexpectedly called for "border duty."  In addition, the Veteran submitted a copy of a certificate appointing him a lifetime member of the "Border Legion" in September 1963.  The certificate states that the Veteran "capably performed vigorous duties as a member of this organization at its station along the border of the communist world in Germany."  The map included on the certificate identifies the cities of Tann, Mansbach, and Rasdorf.  

Based on the foregoing, the Board finds that the claimed in-service stressor is consistent with the places, types, and circumstances of the Veteran's service in Germany.  Therefore, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor under the amended governing regulation, i.e., the revised 38 C.F.R. § 3.304(f)(3), supra.  Furthermore, the Veteran is credible, as his various accounts of his stressor have been consistent throughout the course of this appeal.  He identified the same stressor in 1996 in the course of seeking psychiatric treatment, except that he stated at that time that the events occurred while he was in Berlin.  While there is contradictory evidence in this case, resolving reasonable doubt in favor of the Veteran, the Board finds that the claimed stressor involving fear of hostile attack along the border of East and West Germany occurred.

Moreover, the claimed stressor involved actual or threatened death or serious injury, or a threat to the physical integrity of others due to attack by the enemy.  The Veteran's treating psychologist discussed the effect that this stressor had on the Veteran, in that he reported feeling fear, helplessness, and terror during these experiences and when he recollected them in the present.    

Finally, the third criterion, a link, established by medical evidence, between current symptoms and an in-service stressor, is met in this case.  Under 38 C.F.R. § 3.304(f), a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor.  Here, as discussed above, the Veteran's treating VA psychologist has diagnosed PTSD using the DSM-IV criteria based on the Veteran's military experiences.  For example, in October 1996, the Veteran's VA treating psychologist wrote a letter in which she stated that he met the criteria for a diagnosis of PTSD on Axis I, and that "he was exposed to multiple traumatic events during his Cold War era military service" including when he "...spent approximately 60 days of his tour observing troops amass on either side of the Wall during the Cuban Missile Crisis.  He reports feeling fear, helplessness, and terror during these experiences and when he recollects them now."     

The Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed PTSD is related to active service.  For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for posttraumatic stress disorder is granted.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


